Case: 2:20-cv-06525-MHW-CMV Doc #: 8 Filed: 03/05/21 Page: 1 of 2 PAGEID #: 91



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
Chad Kister,

      Plaintiff,                                     Case No. 2:20-cv-6525

      V.                                             Judge Michael H. Watson

State of Ohio,                                       Magistrate Judge Vascura

      Defendant.



                              OPINION AND ORDER

      Chad Kister ("PlaintifT), who proceeds without the assistance of counsel,

sues the State of Ohio. CompL, EOF No. 2. In his Complaint, he asks this Court

to drop certain criminal charges for which Plaintiff has already been convicted in

state court or to remand his criminal cases for a new trial. Id.

      Upon initial screening. Magistrate Judge Vascura issued a Report and

Recommendation ("R&R") recommending the Court dismiss Plaintiffs Complaint

pursuant to 28 U.S.C. § 1915(e)(2). R&R, ECF No. 3. In lieu of timely objecting

to the R&R, Plaintiff filed a document entitled "Petition for Habeas Corpus," ECF

No. 27, which the Court construes liberally as an objection to the R&R.

      Upon de novo review, the Court agrees with the conclusions reached in

the R&R. First, it is clear from the title of Plaintiffs Complaint (which states, "On

Appeal from Ohio Supreme Court"), the substance of the allegations, and the

relief sought that Plaintiff is attempting to appeal his state-court criminal

convictions. There is, however, no mechanism to directly appeal a state-court
Case: 2:20-cv-06525-MHW-CMV Doc #: 8 Filed: 03/05/21 Page: 2 of 2 PAGEID #: 92



criminal conviction to this court. To the contrary, such appeals are barred by the

Rooker-Feldman doctrine. In re Cook, 551 F.3d 542, 548 (6th CIr. 2009)

("[A]ppellate review of state court decisions and the validity of state judicial

proceedings Is limited to the Supreme Court... and ... federal district courts

lack jurisdiction to review such matters." (citation omitted)).

      Second, the allegations made In the Complaint—Including allegations that

Plaintiff has been the victim of "a brain Implant done against his will," that a third

party was trying to "erase copies of the brain Implant x-rays," and that Plaintiff

has developed an "ozone-depletion free rocket fuel Invention" and Is working "on

the first colonies on the Moon and Mars," Compl. 2, ECF No. 2—are plainly

frivolous and do not meet the plausibility standard of Iqbal and Twombly.

      Accordingly, Plaintiffs objections are OVERRULED, the R&R Is

ADOPTED, and Plaintiffs Complaint Is DISMISSED.

      IT IS SO ORDERED.




                                          IICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
